Opinion issued April 7, 2020




                                        In The

                                Court of Appeals
                                       For The

                           First District of Texas
                              ————————————
                                NO. 01-20-00258-CR
                             ———————————
                    IN RE ROBERT GLEN DAVIS, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION

      Relator, Robert Glenn Davis, has filed a second petition for writ of

mandamus,1 asking that we compel the trial court to grant his Texas Open Records

Request for copies of his trial court record, including the offense report, EMS report,




1
      Davis filed a previous petition for writ of mandamus, seeking the exact same relief
      from the same trial court in cause number 01-19-00907-CR, which was denied by
      opinion issued on March 10, 2020.
hospital records of the victim, witness statements, detective investigation report, his

statement, and a videotape of the victim.2 We deny the petition.

      Section 552.028 states that “a governmental body is not required to accept or

comply with a request for information from . . . an individual who is imprisoned or

confined in a correctional facility. . . .” TEX. GOV’T CODE § 552.028. The record

indicates that relator is an inmate in the Texas Department of Criminal Justice.

Accordingly, the trial court correctly refused to grant relator’s request. See Cox v.

State, 202 S.W.3d 454, 455 (Tex. App.—Amarillo 2006, no pet.).

      We deny the petition. Any pending motions are dismissed as moot.

                                   PER CURIAM
Panel consists of Chief Justice Radack and Justices Kelly and Goodman.
Do not publish. TEX. R. APP. P. 47.2(b).




2
      The underlying case is The State of Texas v. Robert Glen Davis, cause number
      903461, in the 184th District Court of Harris County, Texas, the Honorable Abigail
      Anastasio presiding.
                                           2